UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-52446 ACTINIUM PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Delaware 88-0378336 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 501 Fifth Avenue, 3rd Floor New York, NY (Address of Principal Executive Offices) (Zip Code) (646) 459-4201 (Registrant’s Telephone Number, Including Area Code) (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYes No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYes No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYes x No APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.oYeso No APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as ofMay ­­9, 2014:25,562,846 Actinium Pharmaceuticals, Inc. FORM 10-Q For period ended March 31, 2014 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 25 PART II OTHER INFORMATION Item 1. Legal Proceedings Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Mine Safety Disclosures 26 Item 5. Other Information 26 Item 6. Exhibits 26 SIGNATURES 27 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The accompanying condensed consolidated financial statements have been prepared by the Company and are unaudited. In the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations and cash flows at March 31, 2014 and 2013 and for the periods then ended have been made. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted. It is suggested that these financial statements be read in conjunction with the financial statements and notes thereto included in the Company’s audited financial statements for the year ended December 31, 2013. The results of operations for the period ended March 31, 2014 are not necessarily indicative of the operating results for the full year. 3 Actinium Pharmaceuticals, Inc. (Formerly Cactus Ventures, Inc.) (A Development Stage Company) Consolidated Balance Sheets (Unaudited) March 31, December 31, 2013 Assets Current Assets: Cash and cash equivalents $ $ Prepaid expenses and other current assets Total Current Assets Property and equipment, net of accumulated depreciation Total Assets $ $ Liabilities and Stockholders' Deficit Current Liabilities: Accounts payable and accrued expenses $ $ Accounts payable and accrued expenses - related party Notes payable Derivative liabilities Total Current Liabilities Commitments and contingencies Stockholders' Deficit: Preferred stock, $0.01 par value; 50,000,000 authorized -0- issued and outstanding - - Common stock, $0.01 par value; 200,000,000 shares authorized; 25,562,346 and 24,565,447 shares issued and outstanding, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ See accompanying notes to consolidated financial statements. 4 Actinium Pharmaceuticals, Inc. (Formerly Cactus Ventures, Inc.) (A Development Stage Company) Consolidated Statements of Operations (Unaudited) For the Period from June 13, For the Three For the Three Months Ended Months Ended (Inception) to March 31, March 31, March 31, Revenue $ - $ - $ - Operating Expenses: Research and development, net of reimbursements General and administrative Depreciation and amortization - Loss on disposition of equipment - Total Operating Expenses Loss From Operations ) ) ) Other Income and (Expense): Interest expense - ) ) Gain on extinguishment of liability - - Gain (loss) on change in fair value of derivative liabilities ) ) Total Other Income and (Expense) ) ) Net Loss $ ) $ ) $ ) Net Loss Per Common Share- Basic and Diluted $ ) $ ) Weighted Average Number of Common Shares Outstanding - Basic and Diluted See accompanying notes to consolidated financial statements. 5 Actinium Pharmaceuticals, Inc. (Formerly Cactus Ventures, Inc.) (A Development Stage Company) Consolidated Statements of Cash Flows (Unaudited) For the Period For the Three For the Three from June 13, Months Ended Months Ended 2000 (Inception) to March 31, March 31, March 31, Cash Flows From Operating Activities: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Stock-based compensation expense Depreciation expense - Loss on disposition of equipment - Amortization of debt discount - - Amortization of deferred financing costs - - Gain on extinguishment of liability - - (260,000 ) Loss (gain) on change in fair value of derivative liabilities (1,334,512 ) Changes in operating assets and liabilities: (Increase) decrease in: Prepaid expenses and other current assets (449,522 ) (50,000 ) (370,086 ) Increase (decrease) in: Accounts payable and accrued expenses (437,121 ) Accounts payable and accrued expenses - related party - Net Cash Used In Operating Activities (2,490,948 ) (2,312,338 ) (53,186,022 ) Cash Flows From Investing Activities: Payment made for patent rights - - (3,000,000 ) Purchase of property and equipment (1,699 ) (1,112 ) (833,950 ) Net Cash Used In Investing Activities (1,699 ) (1,112 ) (3,833,950 ) Cash Flows From Financing Activities: Borrowings on convertible debt, net of offering costs - - Sales of stock, net of offering costs - Proceeds from the exercise of options - Proceeds from the exercise of warrants - Payments on note payable (63,344 ) (65,333 ) (203,344 ) Net Cash Provided By (Used in) Financing Activities (65,333 ) Net changein cash (2,378,783 ) Cash at beginning of period - Cash at end of period $ $ $ Supplemental disclosures of cash flows information: Cash paid for interest $
